DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/649,150, application filed on 01/27/2022.  Claims 1-15 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted 01/27/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qin et al. (US PG Pub No. 2017/0366039).

7.          With respect to claim 1, Qin teaches:
wherein the electric vehicle has a body (see electric vehicle, paragraphs [0002-0005], see EV battery charging, Figure 1), a first coupler mounted to the body (see charging of EV battery by battery charging system, Figure 1), and a first communication module (see communication interface between charging station and EV when they are connected, paragraph [0050]), and wherein the charging station includes:
a second coupler for releasably and complementarity coupling with the first coupler for allowing a transfer of energy from the second coupler to the first coupler at a coupler voltage and a coupler current (see charging battery by transferring power from station to EV, paragraphs [0045-0052]);
a second communications module for communicating first charging data with the first communications module (see communication interface between charging station and EV when they are connected, paragraph [0050]);
an interface for connecting with an external source of electrical energy (see connecting external AC source and/or solar power source to charging system to charge EV, paragraphs [0045-0053]);
a control module for providing control signals (see control signals for controlling mode of operation, paragraph [0010]); and
a switching module that is responsive to the control signals (see switching between different modes, paragraph [0010], Figure 3 describing switching modes) for selectively:
connecting the second coupler and the interface for allowing the transfer of energy between the first coupler and the second coupler (see charging battery by transferring power from station to EV, paragraphs [0045-0052]); and
operating in a first mode to allow at least one of the coupler current and the coupler voltage to be regulated or operating in a second mode to allow the coupler current and the coupler voltage to be unregulated (see Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]).

8.          With respect to claim 2, Qin teaches:
a DC energy storage device and wherein the switching module is responsive to the control signals for selectively connecting the storage device with the second coupler for allowing the transfer of energy between the couplers (see charging battery by transferring power from station to EV, paragraphs [0045-0052]; see control signals for controlling mode of operation, paragraph [0010]).

9.          With respect to claim 3, Qin teaches:
wherein the switching module is responsive to the control signals for selectively disconnecting the storage device from the second coupler (see control signals for controlling mode of operation, paragraph [0010]).

10.          With respect to claim 4, Qin teaches:
wherein the switching module is responsive to the control signals for selectively connecting the storage device with the interface for allowing transfer of energy between the storage device and the external source (charging battery by transferring power from station to EV, paragraphs [0045-0052]; see control signals for controlling mode of operation, paragraph [0010]).

11.          With respect to claim 5, Qin teaches:
wherein the energy storage device has a device current and a device voltage and the switching module is responsive to the control signals for operating in a third mode for connecting the interface and the storage device such that at least one of the device current or device voltage is regulated by the interface (see modes of operation, charging battery by transferring power from station to EV, paragraphs [0045-0052]; see control signals for controlling mode of operation, paragraph [0010]).

12.          With respect to claim 6, Qin teaches:
wherein, in a mode of operation, the switching module is responsive to the control signals for operating in a fourth mode for connecting the interface and/or the storage device with the second coupler for allowing the coupler current to be drawn, at least in part, from at least one of the interface or the energy storage device (see switching between different modes, paragraph [0010], Figure 3 describing switching modes).

13.          With respect to claim 7, Qin teaches:
wherein the coupler voltage is directly derived from the device voltage (Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]).

14.          With respect to claim 8, Qin teaches:
wherein the first charging data is indicative of whether the station is to operate in the first mode or the second mode (see switching between different modes, paragraph [0010], Figure 3 describing switching modes).

15.          With respect to claim 9, Qin teaches:
wherein the interface includes a regulator for transferring energy with the external source and for providing an output current and an output voltage to transfer energy with at least one of the storage device and the second coupler, wherein at least one of the output current or the output voltage is regulated (Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]; see switching between different modes, paragraph [0010], Figure 3 describing switching modes).

16.          With respect to claim 10, Qin teaches:
wherein one or more of the device voltage and device current is defined, at least in part, by the respective output voltage and the output current (see switching between different modes, paragraph [0010], Figure 3 describing switching modes; Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]).

17.          With respect to claim 11, Qin teaches:
wherein the switching module, in a fifth mode, is responsive to the control signals for selectively transferring energy between the storage device and the second coupler, wherein at least one of the coupler voltage and coupler current and the device voltage and device current is regulated by the interface (Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]).

18.          With respect to claim 12, Qin teaches:
wherein one or more of the coupler voltage and coupler current is defined, at least in part, by the respective output voltage and the output current (Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]).

19.          With respect to claim 13, Qin teaches:
wherein, when transferring energy to the external source, the output voltage and the output current is defined, at least in part, respectively by at least one of: the coupler voltage and the coupler current (Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]); and 
the device voltage and a device current of the storage device (Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]).

20.          With respect to claim 14, Qin teaches:
wherein the coupler current is derived from at least one of the device current of the storage device or the output current (Figure 6b, showing regulated voltage and current to provide charging power for EV battery, see paragraphs [0045-0054]).

21.          With respect to claim 15, Qin teaches:
wherein the interface includes a pair of interface terminals, wherein the second couplers include a pair of second coupler terminals, and wherein the interface terminals are directly connected to the second coupler terminals (see communication interface between charging station and EV when they are connected, paragraph [0050]; see charging battery by transferring power from station to EV, paragraphs [0045-0052]).

Double Patenting
22.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

23.	Claims 1-15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,267,358 (“the ‘358 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘358 patent are nearly identical in scope to the claims of the instant application.

24.          With respect to claim 1, claim 1 of the ‘358 patent teaches:
wherein the electric vehicle has a body (see Col 50, lines 40-62), a first coupler mounted to the body (see Col 50, lines 40-62), and a first communication module (see Col 50, lines 40-62), and wherein the charging station includes:
a second coupler for releasably and complementarity coupling with the first coupler for allowing a transfer of energy from the second coupler to the first coupler at a coupler voltage and a coupler current (see Col 50, lines 40-62);
a second communications module for communicating first charging data with the first communications module (see Col 50, lines 40-62);
an interface for connecting with an external source of electrical energy (see Col 50, lines 40-62);
a control module for providing control signals (see Col 50, lines 40-62); and
a switching module that is responsive to the control signals (see Col 50, lines 40-62) for selectively:
connecting the second coupler and the interface for allowing the transfer of energy between the first coupler and the second coupler (see Col 50, lines 40-62); and
operating in a first mode to allow at least one of the coupler current and the coupler voltage to be regulated or operating in a second mode to allow the coupler current and the coupler voltage to be unregulated (see Col 50, lines 40-624]).

25.          With respect to claim 2, claim 2 of the ‘358 patent teaches:
a DC energy storage device and wherein the switching module is responsive to the control signals for selectively connecting the storage device with the second coupler for allowing the transfer of energy between the couplers (see Col 50, lines 63-67).

26.          With respect to claim 3, claim 3 of the ‘358 patent teaches:
wherein the switching module is responsive to the control signals for selectively disconnecting the storage device from the second coupler (see Col 51, lines 1-3).

27.          With respect to claim 4, claim 4 of the ‘358 patent teaches:
wherein the switching module is responsive to the control signals for selectively connecting the storage device with the interface for allowing transfer of energy between the storage device and the external source (see Col 51, lines 4-8).

28.          With respect to claim 5, claim 5 of the ‘358 patent teaches:
wherein the energy storage device has a device current and a device voltage and the switching module is responsive to the control signals for operating in a third mode for connecting the interface and the storage device such that at least one of the device current or device voltage is regulated by the interface (Col 51, lines 9-14).

29.          With respect to claim 6, claim 6 of the ‘358 patent teaches:
wherein, in a mode of operation, the switching module is responsive to the control signals for operating in a fourth mode for connecting the interface and/or the storage device with the second coupler for allowing the coupler current to be drawn, at least in part, from at least one of the interface or the energy storage device (Col 51, lines 15-22).

30.          With respect to claim 7, claim 7 of the ‘358 patent teaches:
wherein the coupler voltage is directly derived from the device voltage (Col 51, lines 23-24).

31.          With respect to claim 8, claim 8 of the ‘358 patent teaches:
wherein the first charging data is indicative of whether the station is to operate in the first mode or the second mode (Col 51, lines 25-27).

32.          With respect to claim 9, claim 9 of the ‘358 patent teaches:
wherein the interface includes a regulator for transferring energy with the external source and for providing an output current and an output voltage to transfer energy with at least one of the storage device and the second coupler, wherein at least one of the output current or the output voltage is regulated (Col 51, line 28 thru Col 52, line 2).

33.          With respect to claim 10, claim 10 of the ‘358 patent teaches:
wherein one or more of the device voltage and device current is defined, at least in part, by the respective output voltage and the output current (Col 52, lines 3-6).

34.          With respect to claim 11, claim 11 of the ‘358 patent teaches:
wherein the switching module, in a fifth mode, is responsive to the control signals for selectively transferring energy between the storage device and the second coupler, wherein at least one of the coupler voltage and coupler current and the device voltage and device current is regulated by the interface (Col 52, lines 7-12).

35.          With respect to claim 12, claim 12 of the ‘358 patent teaches:
wherein one or more of the coupler voltage and coupler current is defined, at least in part, by the respective output voltage and the output current (Col 52, lines 12-16).

36.          With respect to claim 13, claim 13 of the ‘358 patent teaches:
wherein, when transferring energy to the external source, the output voltage and the output current is defined, at least in part, respectively by at least one of: the coupler voltage and the coupler current (Col 52, lines 17-22); and 
the device voltage and a device current of the storage device (Col 52, lines 17-22).

37.          With respect to claim 14, claim 14 of the ‘358 patent teaches:
wherein the coupler current is derived from at least one of the device current of the storage device or the output current (Col 52, lines 23-24).

38.          With respect to claim 15, claim 15 of the ‘358 patent teaches:
wherein the interface includes a pair of interface terminals, wherein the second couplers include a pair of second coupler terminals, and wherein the interface terminals are directly connected to the second coupler terminals (Col 52, lines 25-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851